Citation Nr: 1428243	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  10-37 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by which the Department of Veterans Affairs (VA) Regional Office (RO) denied entitlement to the benefits sought herein.


FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest in service or for many years thereafter, and bilateral hearing loss is not shown to be otherwise related to service.

2.  Tinnitus had its onset decades after service separation, was not incurred in service, and is not otherwise related thereto.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met either directly or on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran  in February 2010 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter also advised the Veteran regarding the information mandated by the Court in Dingess.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, and Social Security Administration records.  The Veteran was also afforded a comprehensive VA medical examination that was based on a comprehensive examination, a review of the record, and was fully substantiated.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Board notes that 38 C.F.R. § 3.303(b) is applicable to the Veteran's bilateral hearing loss claim, as he suffers from bilateral sensorineural hearing loss, which is a chronic disease under 38 C.F.R. § 3.309(a).  See generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran was afforded a VA audiologic examination in August 2010.  Testing results detailed in the examination report reveal that the Veteran suffers from bilateral hearing loss within the meaning of VA regulations.  Id.  The Veteran also suffers from tinnitus.  It was found on VA examination in August 2010.  In any event, tinnitus is one of the disabilities given, in essence, to auto diagnosis, as it is readily apparent through the senses.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that a layperson is competent to diagnose tinnitus).  Thus, the present disability element of service connection is met regarding each disability claimed.  See Shedden, supra.

The Veteran sought no treatment for either hearing loss or tinnitus in service or for decades thereafter.  He filed his claim of service connection for bilateral hearing loss and tinnitus in January 2010.  At that time, he cited no history of treatment for either disability.  Apparently, he was seen at the Columbia VA Medical Center in April 2010.  At that time, bilateral sensorineural hearing loss was found, and hearing aids were provided in May 2010.  On service separation, hearing was normal, and the Veteran's "PULHES" physical profile amounted to a "picket fence" (i.e., all 1's), indicating a high level of medical fitness to include with respect to the ears.  See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) (explaining the military medical profile system).  Furthermore, in the report of medical history he completed himself just prior to separation, the Veteran expressly denied hearing loss, running ears, as well as ear, nose, and throat trouble.  On VA examination in August 2010, the Veteran reported exposure to noise in service from large caliber weapons fire.  He denied significant post-service occupational and recreational noise exposure.  As to tinnitus, he reported that it began 20 years earlier.  The examiner opined that the Veteran's bilateral hearing loss was not likely related to service, as hearing was normal on separation and because the first indication of hearing loss was in 2010, more than 40 years after service.  The examiner opined, in essence, that the Veteran's bilateral hearing loss was more likely due to other common causes of hearing loss other than noise exposure to include heredity and aging.  He opined as well that tinnitus was not related to service because the Veteran did not report it in service and because the Veteran stated that tinnitus had its onset 20 years earlier, so some 20 years after service separation.

In his September 2010 VA Form 9 (Substantive Appeal) the Veteran wrote that his tinnitus began in service but that he did not report it because he was not asked specifically about it, because he did not know that tinnitus was a "disease," and because tinnitus had become progressively worse.  As to bilateral hearing loss, he indicated that he was exposed to the noises of war and that he "felt" that his hearing loss began in service.

As to bilateral hearing loss, the Board does not find credible the Veteran's representations regarding hearing loss in service because he specifically denied hearing loss on service separation and because no hearing loss was found on separation examination.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence).  Also, in weighing credibility, the Board may consider such factors as inconsistent statements and internal inconsistency.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As the evidence stands, hearing loss is not shown until 2010.  Thus, the Board finds that it was not incurred in service, within one year of service separation, or was continuous since separation.  Furthermore, based on the only competent credible evidence of record, namely that of the VA examiner, the Veteran's hearing loss is due to an etiology other than noise exposure in service.  Thus, the Board finds that hearing loss is not otherwise related to service.  There being no basis upon which to grant service connection for bilateral hearing loss, service connection for bilateral hearing loss is denied.  38 C.F.R. §§ 3.303(a), (b), (d), 3.307, 3.309(a).

As to tinnitus, the Board finds the Veteran's assertions made on VA examination more credible that those contained in the VA Form 9, as statement made to medical professionals on seeking diagnosis or treatment are highly credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy).  On the other hand, statements made for the purpose of monetary gain are less credible.  Caluza, supra.  The Board therefore finds the Veteran's assertions regarding the onset of tinnitus made on VA examination more credible that other assertions regarding the onset of tinnitus in the record.  According to the Veteran, tinnitus had its onset in approximately 1990, more than 20 years after discharge.  Based on the lapse in time between separation and the onset of symptoms coupled with the substantiated VA opinion that tinnitus was unrelated to service, the Board finds that tinnitus is entirely unrelated to the Veteran's service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following conclusion of his service during which there was no clinical documentation of the claimed disorder).  Thus, service connection for tinnitus is denied.  38 C.F.R. § 3.303(a) and (d).

In making these determinations, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence regarding either issue to otherwise warrant favorable decisions.

	(CONTINUED ON NEXT PAGE)










ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


